TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-06-00561-CR




Harold Maurice Hunter, Appellant


v.


The State of Texas, Appellee





FROM THE DISTRICT COURT OF BASTROP COUNTY, 21ST JUDICIAL DISTRICT

NO. 11,896, HONORABLE TERRY L. FLENNIKEN, JUDGE PRESIDING



O R D E R
 

PER CURIAM
Appellant's second motion for extension of time to file brief is granted.  Appellant's
counsel, Ms. Valerie A. Bullock, is ordered to tender a brief in this cause no later than
March 1, 2007.
It is ordered February 7, 2007. 

Before Justices Patterson, Pemberton and Waldrop
Do Not Publish